ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Trust One Components                        )     ASBCA No. 61062
                                            )
Under Contract No. SPETA6-16-M-0702         )

APPEARANCE FOR THE APPELLANT:                      Mr. Peter Shaw
                                                    CEO/President

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Elan D. Taylor, Esq.
                                                  Edward R. Murray, Esq.
                                                   Trial Attorneys
                                                   DLA Aviation
                                                   Richmond, VA

                               ORDER OF DISMISSAL

       Appellant has requested to withdraw this appeal, stating that the government has
rescinded its demand for payment in the contracting officer's final decision, dated
9 February 2017. The government does not oppose the request. Accordingly, the appeal
is dismissed.

      Dated: 1 June 2017




                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61062, Appeal of Trust One
Components, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2